

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.85


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES OR BLUE SKY LAWS AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH
IS EFFECTIVE UNDER THE ACT OR (B) AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT RELATING TO THE DISPOSITION OF SECURITIES, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.
 
AURA SYSTEMS, INC.
CONVERTIBLE PROMISSORY NOTE DUE January 4, 2013






$350,000.00                                                                                                           November
2, 2012




FOR VALUE RECEIVED, AURA SYSTEMS, INC., a Delaware Corporation (the “Company”)
hereby promises to pay to the order of ­­­­­­­­­­­Peter Dalrymple, an individual
(the “Holder”) the principal sum of The Hundred and Fifty Thousand dollars
($350,000.00) (as reduced pursuant to the terms hereof pursuant to conversion or
otherwise, the “Principal Amount”), together with accrued interest and other
amounts owing from time to time hereunder, all as provided herein.


ARTICLE 1
DEFINITIONS


“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of Los Angeles are authorized or required by law to
close or be closed.
 
“Conversion Rate” means the number of shares of Common Stock determined by
dividing (x) the portion of the Principal Amount to be converted by (y) the
Conversion Price.
 
“Conversion Price” means $0.76, subject to adjustment as provided herein.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note in accordance with its terms. The number and character of Conversion
Shares are subject to adjustment as provided herein.


“Issuance Date” means November 2, 2012.


“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.


ARTICLE 2
TERMS OF PAYMENT


2.1 Interest Rate. The Company shall pay interest on the unpaid Principal Amount
of this Note from the Issuance Date until the Principal Amount is fully repaid
at a rate per annum equal to seven percent (7%) (the “Interest Rate”).
 
2.2 Interest Payment Dates. Interest on this Note shall be accrued and payable
at the note due date.  Interest shall be computed on the basis of the actual
number of days elapsed over a 360-day year, including the first and the last
day.
 
2.3 Maturity Date.  The entire unpaid principal balance of this Note, together
with all accrued and unpaid interest thereon and all other unpaid amounts owing
under this Note shall be due and payable on January 4, 2013 (the “Maturity
Date”). Upon payment in full of the outstanding principal balance of this Note
and all accrued and unpaid interest thereon, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.
 
2.4 Optional Prepayments. The Company may at any time voluntarily prepay or
redeem the principal balance of this Note, without premium or penalty, in whole
but not in part, upon payment of the outstanding Principal Amount hereof
together with accrued and unpaid interest through the date of prepayment.    If
the Company elects to prepay this Note under this Article 2, the Company shall
furnish written notice to the Holder with respect to such voluntary prepayment
not less than ten (10) calendar days prior to the proposed date of prepayment (a
“Notice of Prepayment”).  Such notice shall be irrevocable. Upon receipt of a
Notice of Prepayment, Holder may elect to convert the principal balance then
outstanding under this Note, in whole or in part, into shares of Common Stock,
pursuant to Article 3 below, provided however, that any such election by the
Holder (and Holder’s Conversion Notice with respect to such election) must be
received by the Company on or before 8:00 a.m. Los Angeles time on the proposed
date of prepayment.
 
2.5 Manner of Payment. Payment of the Principal Amount, all interest and all
other amounts payable with respect to this Note shall be made by wire transfer
of immediately available funds to the Holder, provided however, that if the
Holder shall not have furnished wire instructions in writing to the Company on
or prior to the fifth (5th) Business Day immediately prior to the date on which
the Company is required to make such payment, such payment may be made by check
drawn on a United States bank and mailed to the address of the Person entitled
thereto as such address shall appear in the Company’s records. All payments
shall be in lawful currency of the United States of America. Any payments due
hereunder which are due on a day which is not a Business Day shall be payable on
the immediately subsequent Business Day without increase to the payment amount
due
 
2.6 Registration of Note; Persons Deemed Owners.  The Company shall maintain at
its principal executive office a register in which it shall register this Note,
any assignments of this Note or any other notes issued hereunder and any other
notes issued upon surrender hereof and thereof.  The entries in the Company’s
register shall be conclusive and binding for all purposes absent manifest error.
At the option of the Holder, this Note may be exchanged for one or more new
notes of like tenor in the principal denominations requested by the Holder, and
the Company shall, as soon as practicable after the surrender of this Note at
the Company's principal executive office, deliver to the Holder such new note or
notes.  In addition, each assignment of this Note, in whole or in part, shall be
registered on the register immediately following the surrender of this Note at
the Company's principal executive office.  Prior to due presentment for
registration of any assignment of this Note, the Company may treat the person or
entity in whose name this Note is registered as the owner and the Holder hereof
for all purposes whatsoever, and the Company shall not be affected by notice to
the contrary.Any attempted assignment or transfer in contravention of the terms
of this Note shall be void.
 
ARTICLE 3
CONVERSION


3.1 Conversion. Subject to the terms and conditions of this Note, the Holder
may, at any time and from time to time prior to the Maturity Date, upon giving
written notice to the Company, elect to convert all or any portion of the
outstanding Principal Amount of this Note into that number of whole Conversion
Shares at the Conversion Rate as in effect on the date the notice of conversion
is given. Any accrued and unpaid interest outstanding on the portion of this
Note being converted at the time of such conversion will become immediately due
and payable to the Holder in cash. Any accrued and unpaid interest on the
principal portion of this Note that is not converted shall be due and payable in
accordance with Article 2 above.
 
3.2 No Fractional Shares. The Company shall not issue any fraction of a share of
Common Stock upon any conversion. In lieu of issuing fractional shares upon
conversion of all or any portion of this Note, the Company shall pay cash in an
amount equal to the product of the then applicable Conversion Price and the
number of fractional shares that would otherwise be issuable hereunder.
 
3.3 Mechanism of Conversion. To convert all or any portion of the outstanding
Principal Amount of this Note into shares of Common Stock on any date (a
“Conversion Date”), the Holder shall deliver to the Company, for receipt prior
to 5:00 p.m. Los Angeles time on the Business Day immediately prior to such
Conversion Date, a copy of a fully completed and executed notice of conversion
in the form attached hereto as Exhibit “A” (the “Conversion Notice”). Upon total
or partial conversion of this Note, the Holder will surrender the original of
this Note, duly endorsed, to the Company at its principal office. The Company
will deliver a certificate or, if requested by the Holder, certificates for
Conversion Shares issuable on conversion of this Note as soon as practicable
after surrender of this Note for conversion (bearing such legends as may be
required in the reasonable opinion of counsel to the Company), but the Person or
Persons to whom such certificates are issuable will be considered the holder of
record of the Conversion Shares from the time this Note is surrendered by the
Holder. If less than all of the outstanding principal amount of this Note is
converted pursuant to Paragraph 3.1 above, the Company will additionally deliver
to the Holder an amended and restated Note, containing an original principal
amount equal to that portion of the then-outstanding Principal Amount not
converted containing the other terms and provisions of this Note and otherwise
in form and substance reasonably satisfactory to the Holder. Upon the conversion
of this Note, all rights of the Holder, except the right to receive the
Conversion Shares in accordance with this Article 3, will cease as to that
portion of the Note so converted and this Note will no longer be deemed to be
outstanding as to that portion of the Note so converted.
 
ARTICLE 4
COVENANTS


4.1 Reservation of Shares Issuable Upon Conversion. The Company will at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of this Note
into Conversion Shares, such number of shares of its duly authorized shares of
Common Stock as will from time to time be sufficient to effect the conversion of
this Note into Conversion Shares in full (taking into account any applicable
adjustments pursuant to Article 5 below). If at any time the number of
authorized but unissued shares of Common Stock is not sufficient to effect the
conversion of this Note into Conversion Shares, the Company will take such
action as may, in the reasonable opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number as is
sufficient for such purpose, including engaging in commercially reasonable
efforts to obtain the requisite stockholder approval of any necessary amendment
to its certificate of incorporation. The shares of Common Stock that may be
issued upon the conversion of the rights represented by this Note will be duly
authorized and will be validly issued, fully paid and non-assessable.
 
4.2 Registration. Holder has been advised that this Note has not been registered
under the Securities Act of 1933 (as amended) (the “Act”), or any state
securities laws and, therefore, cannot be resold unless it is registered under
the Act and applicable state securities laws or unless an exemption from such
registration requirements is available. Holder is aware that the Company is
under no obligation to effect any such registration or to file for or comply
with any exemption from registration. The foregoing not withstanding, if, on or
before the Maturity Date, the Company shall determine to prepare and file with
the Securities and Exchange Commission a registration statement relating to an
offering for its own account or the account of others under the Act of any of
its equity securities (other than on Form S-4 or Form S-8 (each as promulgated
under the Act) or its then equivalents relating to equity securities to be
issued in a primary offering by the Company, solely in connection with any
acquisition of any entity or business or issuable in connection with stock
option or other employee benefit plans, respectively), then the Company shall
include in such registration statement or otherwise file a registration
statement relating to the Conversion Shares; provided however, that the Company
shall not be required to register any Conversion Shares that are eligible for
sale pursuant to Rule 144 of the Act.
 
4.3 Change in Nature of Business. While this Note remains outstanding, the
Company shall not directly or indirectly engage in any material line of business
substantially different from those lines of business conducted by the Company on
the Issuance Date or any business substantially related or incidental
thereto.  The Company shall not directly or indirectly modify its corporate
structure or purpose.
 
4.4 Transfer Taxes.  The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificates, provided however, that the Company shall not
be required to pay any tax that may be payable with respect to any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Note and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.
 
ARTICLE 5
ADJUSTMENTS


5.1.  
The number of Conversion Shares issuable upon conversion of this Note or any
portion thereof and the Conversion Price therefor are subject to adjustment upon
the occurrence of any of the following events between the Issuance Date and the
sooner of the date that (i) all obligations hereunder are repaid or (ii) this
Note is converted into Conversion Shares:

 
5.2.  
Stock Dividends and Splits.  If the Company, at any time while this Note is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Company upon conversion of this Note), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each such case the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii), (iii) or (iv) of this paragraph
shall become effective immediately after the effective date of such subdivision,
combination or reclassification.

 
5.3.  
Pro Rata Distributions.  If the Company, at any time while this Note remains
outstanding, shall distribute to all holders of Common Stock (and not to Holder)
evidences of its indebtedness or assets or rights or warrants to subscribe for
or purchase any security, then in each such case the Conversion Price shall be
determined by multiplying such Conversion Price in effect immediately prior to
the record date fixed for determination of stockholders entitled to receive such
distribution (“Distribution Record Date”) by a fraction of which the denominator
shall be the closing bid price determined as of the Distribution Record Date,
and of which the numerator shall be such closing bid price on such Distribution
Record Date less the then fair market value at such Distribution Record Date of
the portion of such assets or evidence of indebtedness so distributed applicable
to one outstanding share of the Common Stock as determined by the Board of
Directors in good faith. In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the Distribution Record Date
mentioned above.

 
5.4.  
Subsequent Equity Sales.  If, at any time while this Note remains outstanding,
the Company sells or grants any option to purchase any Common Stock entitling
any Person to acquire shares of Common Stock at an effective price per share
that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuance a “Dilutive Issuance”), then the Conversion
Price of this Note and all other Notes outstanding then outstanding to Peter
Dalrymple shall be adjusted to reflect such lower price. Such adjustment shall
be made whenever such Common Stock bearing a Base Conversion Price is issued.
The Company shall notify the Holder in writing, no later than three (3) Business
Days following the issuance of any Common Stock subject to this Section 5.4,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms.  For purposes of
clarification, whether or not the Company provides notice pursuant to this
Section 5.4, upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance.

 
5.5.  
Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization, reclassification or similar event involving the Company (or of
any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) while this Note remains outstanding,
or in the events that the Company shall consolidate with or merge with another
entity during such time as this Note remains outstanding, then, and in each such
case, the Holder, upon the conversion of this Note at any time after the
consummation of such reorganization, consolidation or merger, will be entitled
to receive, in lieu of the stock or other securities and property receivable
upon the conversion of this Note prior to such consummation, the stock or other
securities or property to which the Holder would have been entitled upon the
consummation of such reorganization, consolidation or merger if the Holder had
converted this Note immediately prior thereto, subject to further adjustment as
provided in this Note, and, in such case, appropriate adjustment (as determined
in good faith by the Board of Directors of the Company) will be made in the
application of the provisions in this Article 5 with respect to the rights and
interests thereafter of the Holder, to the end that the provisions set forth in
this Article 5 will thereafter be applicable, as nearly as reasonably may be, in
relation to any securities or other property thereafter deliverable upon the
conversion of this Note. The successor or purchasing corporation in any such
reorganization, consolidation or merger (if other than the Company) will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity's obligations under this Note and, in each
such case, the terms of the Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.

 
5.6.  
Calculations.  All calculations under this Article 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Article 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding

 
5.7.  
Restriction on Transfer. This Note and the Common Stock issuable upon conversion
of this Note have not been registered under the Securities Act, or the
securities laws of any state or other jurisdiction. Neither this Note nor the
Common Stock issuable upon conversion of this Note nor any interest or
participation herein may be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of in the absence of such registration or
unless such transaction is exempt from, or not subject to, registration. Each
certificate representing the shares of Common Stock issuable upon conversion of
this Note, shall bear a legend substantially in the following form:

 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred, pledged or
hypothecated unless and until such securities are registered under such Act or
an opinion of counsel satisfactory to the Company is obtained to the effect that
such registration is not required."
     
ARTICLE 6
EVENTS OF DEFAULT


6.1           Events of Default. Each of the following events, and only the
following events, will constitute an Event of Default (each, an “Event of
Default”):
 
i.  
the Company fails to pay (i) the principal of this Note or (ii) any interest
payable under this Note or (iii) any other amount due hereunder within five (5)
Business Days after such amount becomes due and payable; or

 
ii.  
the Company fails, for any reason (except pursuant to applicable law, judicial
order, or by reason of Holder’s action or inaction) to issue and deliver the
Conversion Shares upon conversion of this Note within ten (10) Business Days of
the Company’s receipt of a valid and fully-completed Conversion Notice from
Holder.

 
6.2           Remedies Upon an Event of Default. If any Event of Default has
occurred and is continuing, then, and in any such event, the rate of interest
will increase to 12%. The Holder may, by notice to the Company, declare the
outstanding Principal Amount of this Note (and all then-accrued and unpaid
interest thereon) to be forthwith due and payable, whereupon the outstanding
Principal Amount of this Note, all such accrued and unpaid interest and all such
other amounts will become and be forthwith due and payable, without presentment,
demand, protest, notice of acceleration, notice of intent to accelerate, or
further notice of any kind, at which time Aura will be responsible for all legal
fees in securing rights and remedies.
 
ARTICLE 7
MISCELLANEOUS


7.1 Loss, Theft, Destruction or Mutilation.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of such loss, theft or destruction, upon delivery to
the Company of an indemnity undertaking reasonably satisfactory to the Company,
or, in the case of any such mutilation, upon surrender of this Note to the
Company, the Company will issue a new Note, of like tenor and principal amount,
in lieu of or in exchange for such lost, stolen, destroyed or mutilated
Note.  Upon the issuance of any substitute Note, the Company may require the
payment to it of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other reasonable expenses in
connection therewith.


7.2 Voting Rights. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.


7.3 Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.


7.4 Notices and Demands.  All notices, demands and other communications provided
for in this Note or made under this Note shall be in writing and hand delivered
or sent by email or facsimile (with a copy thereof deposited, postage prepaid,
in the United States mail on the same day that the email or facsimile is
dispatched), or sent by overnight delivery, to the applicable party as follows
(or, as to each party, at such other address as may be designated by such party
in a written notice to the other party):


          If to Holder, to it at the following address:


­­­­­­­­­­­Peter Dalrymple
_________________________
_________________________
Fax:


If to the Company, to it at the following address:


Aura Systems, Inc.
1310 East Grand Avenue
El Segundo, CA 90245
Fax:
Attn: _________________


with a copy (which will not constitute notice) to:   


The Law Offices of Tamara M. Kurtzman, P.C.
8383 Wilshire Blvd., Suite 919
Beverly Hills, California 90211
Fax: 323-782-8587
Attn: Tamara M. Kurtzman


All such notices and communications will be effective on the next Business Day
after receipt.


7.5 Governing Law.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCOR­DANCE
WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION
AND PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE CALIFORNIA AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING WITH
RESPECT TO THIS NOTE SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN THE COUNTY OF LOS ANGELES, OR, IF THE STATE COURTS OF
CALIFORNIA DO NOT HAVE JURISDICTION, THEN IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


7.6 Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.


7.7 Further Assurances. The Company from time to time after the Issuance Date at
the request of the Holder and without further consideration will execute and
deliver further instruments and take such other action as a party may reasonably
require to fully implement the provisions of this Note. The Holder from time to
time after the Issuance Date at the request of the Company and without further
consideration will execute and deliver further instruments and take such other
action as a party may reasonably require and as are customary to fully implement
the provisions of this Note.


7.8 Amendments. No amendment, modification, supplement or waiver of any
provision of or to this Note will in any event be effective unless the same is
in writing and signed by the Holder and then such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given.


7.9 No Waiver; Remedies. The Holder may extend the time for payment of this
Note, postpone the enforcement hereof, or grant any other indulgence without
affecting or diminishing the Holder's right to full recourse against the Company
hereunder, which right is expressly reserved.  No failure on the part of the
Holder or Company to exercise, and no delay in exercising, any right hereunder
will operate as a waiver thereof; nor will any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided at law, in equity or otherwise.


7.10 Successors and Assigns; Transfer. This Note is binding upon the successors
and assigns of the Company and will inure to the benefit of the Holder and its
respective successors and permitted assigns; provided however, that the Company
will not assign, delegate or otherwise transfer any of its respective rights or
obligations under this Note without the prior written consent of the Holder. The
Holder may not assign, participate, pledge, grant a security interest in, or
otherwise transfer all or any portion of its rights and obligations under this
Note without the prior written consent of the Company. If the Company consents
to any transfer, upon such transfer the Holder will notify the Company and the
Company (at its expense) will execute and deliver a new promissory note, in
substantially the form of this Note, to such Permitted Assign. The Company will
maintain a registry to reflect any such Transfer on its registry or record
books.




[signature page to follow]

–  –
CONVERTIBLE PROMISSORY NOTE
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized representative on the date first above written.




AURA SYSTEMS, INC.,
a Delaware corporation








By:                                                                   
Melvin Gagerman
Chief Executive Officer










Accepted and agreed by:








_________________________________
­­­­­­­­­­­Peter Dalrymple



–  –
CONVERTIBLE PROMISSORY NOTE
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Convertible
Promissory Note of AURA SYSTEMS, INC., a Delaware corporation (the “Company”),
into shares of common stock (the “Common Stock”), of the Company according to
the conditions hereof, as of the date written below.  If shares of Common Stock
are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith.  No fee will be charged to the Holder for
any conversion, except for such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not equal or
exceed the amounts specified in Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder regarding beneficial ownership.


The undersigned represents that it is an "accredited investor" within the
meaning of the Securities Act. Holder has been advised that this Note has not
been registered under the Securities Act, or any state securities laws and,
therefore, cannot be resold unless it is registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
requirements is available. Holder is aware that the Company is under no
obligation to effect any such registration or to file for or comply with any
exemption from registration. The undersigned represents that it has not been
formed solely for the purpose of making this investment and is acquiring the
Security for its own account for investment, and not with a view to, or for
resale in connection with, the distribution thereof. The undersigned agrees to
comply with the prospectus delivery requirements under the applicable securities
laws in connection with any transfer of the aforesaid shares of Common Stock
pursuant to any prospectus.


Date to Effect
Conversion:                                                                _____
Principal Amount of Note to be Converted: _ 


Interest Accrued on Account of Conversion at
Issue:                                                                                                ____________ 


Number of shares of Common Stock
to be issued:                                                                                                                                          ___




Signature:                                                                                     


Name:


Address for Delivery of Common Stock Certificates:






OR
DWAC Instructions:


Broker No:                                           


Account No:                                           

–  –
CONVERTIBLE PROMISSORY NOTE
 
 

--------------------------------------------------------------------------------

 
